DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As a result of the pre-Appeal conference dated October 27, 2021, applicant’s arguments on page 4, filed September 16, 2021 regarding Streit not being able to be modified by Eich because they work in fundamentally different ways have been full considered and are persuasive. Therefore, the rejection of claim 1 has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streit (US 20150196716).

Regarding claim 3, Streit discloses the spline connection (2d and 10d, Figs 7 & 8) comprises a proximal-most ridge structure (10d, Fig 8) in sliding engagement with a corresponding groove (2d, Fig 7), the groove being formed in the drive tube (2, Fig 7) outer surface and the proximal-most ridge structure being formed on the scale drum (10, Fig 7) inner surface, whereby the proximal-most ridge structure, and thereby the spline connection, has an axial position which moves during dose setting (Para 0094).
Regarding claim 6, Streit discloses the release structure (7 and 12, Fig 7) comprises a release member (7, Fig 7) axially moveable between a proximal dose setting position and an actuated distal dose expelling position (Para 0089, line 6-19).
Regarding claim 7, the modified invention of Streit and Eich discloses the setting structure (3 and 16, Fig 7) comprises a rotatable dose setting member (3, Fig 7), and the coupling structure (1a, 2a, 2b, 16b, Figs 7 & 8) comprises: a first coupling arrangement (2b and 
Regarding claim 8, Streit discloses the release structure (7 and 12, Fig 7) comprises a release member axially moveable between a proximal dose setting position and an actuated distal dose expelling position (Para 0081), and the dose setting member (3 and 16, Fig 7) is coupled to and moves axially with the release member (clutch element 16b moves axially relative to the clutch element 2b when the actuating member 7 is actuated to allow the drug to be delivered as described in Para 0089).
Regarding claim 9, Streit discloses the dose setting member (3 and 16, Fig 7) and the release member (7 and 12, Fig 7) is formed by a combined dose setting and release member or assembly (all of these component are directly or indirectly coupled to function as described in Para 0089, thereby forming an assembly).

Regarding claim 15, Streit discloses the expelling assembly comprises an end-of-content member (19, Fig 19c) arranged in a circumferential space between the piston rod (8, Fig 9c) and the drive tube (2, Fig 9c) corresponding to the distal portion (Para 0110), the end-of-content member being axially moveable between a distal position (See 19 relative to piston rod 8 in Fig 9c) and a proximal position relative to the piston rod (See 19 relative piston rod 8 in Fig 12c).
Claims 1, 3, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burren (US 2008/0306445).
Regarding claim 1, Burren discloses a drug delivery device comprising or adapted to receive a drug- filled cartridge (R, Fig 2), comprising: a housing (3, Fig 2), an expelling assembly comprising: a piston rod (11, Fig 2) adapted to engage and axially displace a piston (10, Fig 2) in a loaded cartridge in a distal direction to thereby expel a dose of drug from the cartridge (Para 0030), the piston rod having a proximal-most position (See Fig 2), a drive tube (16, Fig 2) at least partially accommodating the piston rod (See Fig 2), the drive tube having an outer surface (See Fig 4), a drive member (12, Fig 3) arranged in engagement with the piston rod and adapted to rotate the piston rod (Para 0058), a helical drive spring (32, Fig 3) arranged in engagement with the housing and the drive tube (Para 0058, lines 1-7), a setting structure (27, Fig 3) allowing a user to simultaneously set a dose amount to be expelled and strain the helical drive spring 
Regarding claim 3, Burren discloses the spline connection  (Para 0039; Connection created by 31 and 18) comprises a proximal-most ridge structure (3, Fig 3) in sliding engagement with a corresponding groove (18, Fig 4), the groove being formed in the drive tube (16, Fig 4) outer surface (See Fig 4) and the proximal- most ridge structure being formed on the scale drum (30, Fig 3) inner surface (See Fig 3), whereby the proximal-most ridge structure, and thereby the spline connection, has an axial position which moves during dose setting (Para 0039).
Regarding claim 6, Burren discloses the release structure (15b, Fig 6) comprises a release member axially moveable between a proximal dose setting position and an actuated distal dose expelling position (Para 0057, lines 14-33).
Regarding claim 7, Burren discloses the setting structure (27, Fig 3) comprises the rotatable dose setting member (Para 0054, lines 8-9), and the coupling structure (15a and 21, 20 and 24, Fig 4) comprises: a first coupling arrangement (“closed dosing coupling” 20, 24; Para 0054) actuatable between a dose setting state in which the setting member is rotationally locked to the drive tube (16, Fig 2) and in which the drive tube can be held in a set position against a biasing force of the strained helical drive spring (Para 0054, lines 15-20), and an expelling state in which the drive tube is rotationally de-coupled from the dose setting member and is allowed to be rotated by the helical drive spring (Para 0057, lines 9-14), and a second coupling arrangement (15a and 21, Fig 6; Para 0051) actuatable between a dose setting state in 
Regarding claim 8, Burren discloses the release structure (15b, Fig 6) comprises a release member axially moveable between a proximal dose setting position and an actuated distal dose expelling position (Para 0057, lines 14-33), and the dose setting member (27, Fig 1) is coupled to and moves axially with the release member (As describe in Para 0057, the dose setting member 27 is coupled to the release member 15b through coupling member 12).
Regarding claim 9, Burren discloses the dose setting member (27, Fig 1) and the release member (15b, Fig 6) is formed by a combined dose setting and release member or assembly (As describe in Para 0057, the dose setting member 27 is coupled to the release member 15b through coupling member 12, forming a combined dose setting and release assembly).
Regarding claim 10, Burren discloses the coupling structure (15a and 21, 20 and 24, Fig 4) comprising a ratchet mechanism allowing the drive tube to be held in a set position against a biasing force of the strained helical drive spring (Para 0034).
Regarding claim 11, Burren discloses the setting structure (27, Fig 3) comprises the rotatable dose setting member (Para 0054, lines 8-9), and the coupling structure (15a and 21, 20 and 24, Fig 4) comprises: a first coupling arrangement (“closed dosing coupling” 20, 24; Para 0054) actuatable between a dose setting state in which the setting member is rotationally locked to the drive tube (16, Fig 2) and in which the drive tube can be held in the set position 
Regarding claim 12, Burren discloses the ratchet mechanism comprises: a first ratchet part (24, Fig 4) comprising a plurality of ratchet teeth, the first ratchet part being non- rotationally coupled to the housing during dose setting, a second ratchet part (20, Fig 4) comprising a plurality of ratchet teeth adapted to rotationally engage the ratchet teeth on the first ratchet part, the second ratchet part being non-rotationally coupled to the drive member during dose setting (Para 0054), the first and the second ratchet parts being axially moveable relative to each other during dose setting (Para 0057), a bias structure (23, Fig 4) for axially biasing the first and the second ratchet parts into engagement with each other (Para 0036), and a control structure (25, Fig 4) adapted to rotate the second ratchet part in a first direction to thereby set a dose when the dose setting member is rotated in a first direction, and move the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 20150196716) in view of Cowe (20110092905).
Regarding claim 2, Streit discloses the spline connection (2d and 10d, Figs 7 & 8) comprises a proximal-most ridge structure (10d, Fig 8) in sliding engagement with a corresponding groove (2d, Fig 7). However,  Streit does not explicitly disclose the groove being formed in the scale drum inner surface and the proximal-most ridge structure being formed on 
Cowe teaches the groove (50, Fig 3) being formed in the scale drum (20, Fig 3) inner surface and the proximal-most ridge structure (38, Fig 3) being formed on the drive tube (24, Fig 3) outer surface, whereby the proximal-most ridge structure, and thereby the spline connection, has an axial position which does not move during dose setting (Para 0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spline connection disclosed by Streit to have the groove on the scale drum and the ridge on the drive tube as taught by Cowe in order to have a spline connection that prevents the rotation of the scale drum in relation to the drive tube and ultimately makes for a device where the dose can be set and reversed easily (Para 0049, line 1-5; Para 0011, lines 1-5).  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of claim 13 was either not found or suggested in the prior art of record. Specifically, the prior art does not teach the drive-release ratchet and control ratchet as part of the control structure as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783